In an action to recover damages for personal injuries, plaintiff appeals from (1) an order of the Supreme Court, Dutchess County, dated May 27, 1975, which, inter alia, granted defendant’s motion to dismiss the complaint and (2) a further order of the same court dated July 21, 1975, which denied his motion, inter alia, to set aside the prior decision of the court and for a new trial. Orders affirmed, without costs or disbursements. Plaintiff’s injuries arose out of and in the course of his employment, and he so concedes. Hence, his cause of action in common-law negligence against the defendant employer is barred by section 10 of the Workmen’s Compensation Law. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.